MacLEAN, J.
(dissenting). As the amount awarded by the jury includes over six times the actual pecuniary loss of the plaintiff who has recovered from the injury, it would seem that the jury awarded the amount because, as is said in jury rooms according to plausible rumor, unless a substantial addition were made to” the damages deserved, the portion absorbed by contingent fees would not leave enough for his proper compensation. Setting aside verdict by the justice before whom parties and witnesses appeared and scars were exhibited would well be affirmed.